Citation Nr: 0429821	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right wrist fusion with severe arthritis, currently rated as 
40 percent disabling.  

2.  Entitlement to service connection for left wrist fracture 
resulting in fusion of the joint.

3.  Entitlement to service connection for psychiatric 
disability to include anxiety and bipolar disorder.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty in the Army from 
December 1963 to September 1966.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The veteran had a Travel Board hearing with the undersigned 
Judge at the RO in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Evidence of record indicates that the veteran may have 
received counseling for his claimed psychiatric disability 
during active service at Sukiran Army Base in Okinawa from 
1965 to 1966.  The Board notes that additional mental health 
records from treatment during active service may exist.  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. § 3.159 (c)(2) (2004).

In the July 2004 hearing transcript, the veteran stated that 
he was being treated for his claimed psychiatric disability 
by a private physician/general practitioner as well as at VA.  
In addition, the veteran reported that after separation from 
service a treatment provider had found evidence of a prior 
left wrist fracture in an X-ray report taken after he was 
involved in a motor vehicle accident.  As required under 
38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment 
records identified by the veteran.  See 38 C.F.R. § 3.159(c) 
(2004).      

The veteran's claims file contains a VA examination report 
dated in November 1990 as well as various private treatment 
notes, which appear to indicate that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision could possibly contain 
relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

Evidence of record also shows that the veteran last had a VA 
examination to evaluate his service-connected right wrist 
disability in April 2002.  The veteran also reported in the 
July 2004 hearing transcript that his claimed left wrist 
disability had increased in severity since his last 
examination.  VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004).  Reexamination 
will be requested whenever VA determines that there is a need 
to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2004).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id. Based upon the veteran's 
assertions of an increase in the severity of his service-
connected right wrist disability, the Board finds that it 
must obtain a medical examination in order to assess the 
current severity of the veteran's right wrist disability.    

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
veteran's service records regarding 
treatment for mental health for his 
period of active service in the Army from 
December 1963 to September 1966. (In the 
July 2004 hearing transcript, the veteran 
stated that he had received counseling 
for his claimed psychiatric disability 
for four to six months during 1965 or 
1966 at Sukiran Army Base in Okinawa).  
If no service mental health records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact and whether further efforts to 
obtain the records would be futile.

2.  In the July 2004 hearing transcript, 
the veteran stated that a private 
physician/general practitioner was 
currently treating him for his claimed 
psychiatric disability.  In addition, the 
veteran reported that after separation 
from service a treatment provider had 
found evidence of a prior left wrist 
fracture in an X-ray report taken after 
he was involved in a motor vehicle 
accident.  The RO should ask the veteran 
to identify these health care providers 
and then obtain records any health care 
provider the veteran identifies.

3.  The RO should obtain any treatment 
records for the veteran's service-
connected right wrist disability as well 
as claimed left wrist and psychiatric 
disabilities from the VA Medical Center 
in Denver, Colorado for the period from 
September 1966 to September 1990.

4.  The RO should obtain any treatment 
records for the veteran's service-
connected right wrist disability as well 
as claimed left wrist and psychiatric 
disabilities from the VA Medical Center 
in Knoxville, Tennessee for the period 
from September 1990 to the present.

5.  The RO should request all records, 
which document the veteran's service-
connected right wrist disability as well 
as his claimed psychiatric and left wrist 
disabilities, from the Social Security 
Administration.  If no records can be 
found, the RO should indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

6.  The RO should then schedule the 
veteran for a VA examination to assess 
the current nature and extent of his 
service-connected disability due to 
residuals of right wrist fusion with 
severe arthritis.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected right wrist 
disability.  Any necessary related 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.  In addition, the 
examiner should determine if the 
veteran's right wrist disability is 
manifested by unfavorable ankylosis (in 
any degree of palmar flexion, or with 
ulnar or radial deviation).  

The examiner should also describe any 
functional loss due to the veteran's 
service connected right wrist disability, 
to include the extent of any loss of 
motion.  In particular, the examiner 
should determine whether the veteran's 
right wrist symptomatology shows weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  In addition, the 
examiner should provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right wrist is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or during 
flare-ups.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.  

7.  The RO should also schedule the 
veteran for VA examination(s) to assess 
the vocational impairment associated with 
the veteran's service-connected right 
wrist and right foot disabilities. The 
claims folder should be made available to 
the examiner(s) for review. The 
examiner(s) should express an opinion as 
to whether the veteran's service-
connected disabilities of a right wrist 
fusion with severe arthritis and right 
foot periostitis, without consideration 
of any of his non-service-connected 
disabilities, preclude all forms of 
substantially gainful employment, which 
are consistent with his education and 
occupational experience.

8.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for residuals of right wrist fusion with 
severe arthritis, entitlement to service 
connection for left wrist fracture 
resulting in fusion of the joint, 
entitlement to service connection for 
psychiatric disability to include anxiety 
and bipolar disorder, and entitlement to 
a TDIU rating, with consideration of all 
evidence of record, including that 
received since the last supplemental 
statement of the case (SSOC).  If the 
claims remain denied, the RO should issue 
a SSOC to the veteran and his 
representative, if any, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits since April 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




